Citation Nr: 1113470	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-19 158	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1942 to September 1945.  

This appeal to the Board of Veterans Appeals (Board) arises from a February 2006 rating action that denied a T/R.

In December 2009, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of February 2010, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.


Subsequent to the issuance of the last Supplemental Statement of the Case (SSOC) in February 2011, additional medical and lay evidence has been submitted in connection with the claim on appeal, and the Veteran did not waive his right to have this evidence initially reviewed by the RO prior to a Board decision.  38 C.F.R. § 20.1304(c) (2010) provides that any pertinent evidence submitted by an appellant which is accepted by the Board must be referred to the RO for review, unless this procedural right is waived by him or his representative.  Under the circumstances, the Board finds that this case must be remanded to the RO for readjudication with initial consideration of that additional evidence prior to a Board decision on appeal.

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for all disabilities at the Sioux Falls, South Dakota VA Medical Center (VAMC) from May 2010 up to the present time, as well as at the Spirit Lake, Iowa VA outpatient clinic from October 2010 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding treatment and evaluation of the Veteran for all disabilities from the Sioux Falls, South Dakota VAMC from May 2010 up to the present time, and from the Spirit Lake, Iowa VA outpatient clinic from October 2010 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

